DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9, 12-33, & 36-47 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one thermal conductive layer wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes; and 
at least one thermal conductive termination wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination” which causes the claim to be indefinite.  It is unclear to which “said thermal dissipation layer” is referencing; is it the at least one thermal dissipation layer?  The limitation said inner electrodes lacks antecedent basis.  For the purpose of examination, the examiner is taking “at least one thermal conductive layer wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes; and 
at least one thermal conductive termination wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination” to read “at least one thermal conductive layer wherein said at least one thermal dissipation layer has a thickness of no more than 5 times the thickness of said internal electrodes and wherein said at least one thermal dissipation layer is coplanar with and between coplanar internal electrodes of said internal electrodes; and 
at least one thermal conductive termination wherein said at least one thermal dissipation layer is in thermally conductive contact with said thermal conductive termination”.

Claims 6-9 all recite “said thermal dissipation layer” which is indefinite as noted above.  For the purpose of examination, the examiner is taking “said thermal dissipation layer” to read “said at least one thermal dissipation layer”.

Claim 12 recites “wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes” which is indefinite for similar reasons as noted above.  For the purpose of examination, the examiner is taking “wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes”  to read “wherein said at least one thermal dissipation layer is not coplanar with at least another internal electrode of said internal electrodes”.

Any claims not directly addressed above that depend from claim 1, directly or indirectly, are rejected in the same manner as claim 1.

Claim 25 recites “at least one thermal dissipation layer wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes; and 
at least one thermal conductive termination wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination” which causes the claim to be indefinite.  It is unclear to which “said thermal dissipation layer” is referencing; is it the at least one thermal dissipation layer?  The limitation said inner electrodes lacks antecedent basis.  For the purpose of examination, the examiner is taking “at least one thermal dissipation layer wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes; and 
at least one thermal conductive termination wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination” to read “at least one thermal dissipation layer wherein said at least one thermal dissipation layer is not coplanar with at least one of said internal electrodes of said internal electrodes wherein said at least one thermal dissipation layer has a thickness of no more than 5 times the thickness of said internal electrodes and wherein said at least one thermal dissipation layer is coplanar with at least two other internal electrodes of said internal electrodes and coplanarly between said at least two other internal electrodes of said internal electrodes; and 
at least one thermal conductive termination wherein said at least one thermal dissipation layer is in thermally conductive contact with said thermal conductive termination”

Claims 31-33 all recite “said thermal dissipation layer” which is indefinite as noted above.  For the purpose of examination, the examiner is taking “said thermal dissipation layer” to read “said at least one thermal dissipation layer”.

Any claims not directly addressed above that depend from claim 25, directly or indirectly, are rejected in the same manner as claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9, 12-17, 20,-22, 25-33, 36-40, & 43-45 is/are rejected 35 U.S.C. 103 as being unpatentable over JP11288838A hereafter referred to as Asakura in view of An et al. (US 2015/0170842).
In regards to claim 1, 
Asakura discloses a heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  Asakura fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes.  

However, Asakura  discloses that the thickness of the thermal dissipation layer is a result effective variable, particularly for efficient heat release ([0015]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Asakura such that the thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes to allow for efficient heat release while also maintaining a small size in the thickness direction, as taught by Asakura.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

An ‘842 discloses wherein said thermal dissipation layer (129 and/or 129’ – fig. 4 & 7; [0082])) is coplanar with and between coplanar said inner electrodes (121/122 and/or 121’1222’ – fig. 4 & 7; [0080]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 2, 
The combination further discloses comprising multiple thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 3, 
The combination further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 1-4 of Asakura and fig. 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 4, 
The combination further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 5, 
Asakura fails to discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers.  

An ‘842 discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 7).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 6, 
The combination further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 7, 
The combination further discloses wherein said thermal dissipation is external to said capacitive couple (fig. 4 & 7 of An ‘842 – uppermost 129).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 8, 
The combination further discloses wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 9, 
The combination further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 12, 
The combination further discloses wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3-4 of Asakura and fig. 4 & 7 of An ‘842 – note 129 coplanar with 121/122 are not coplanar with 123).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 13, 
Asakura further discloses further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 14, 
Asakura further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  

In regards to claim 15, 
Asakura further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 16, 
Asakura further discloses further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 17, 
Asakura further discloses wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

In regards to claim 20, 
Asakura fails to discloses wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum.  

An ‘842 discloses forming the inner conductive layers from at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0051]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner conductive layers including the thermal dissipation layer of Asakura using a material as taught by An ‘842 to ensure good electrical and thermal conductivity.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
  
In regards to claim 21, 
Asakura fails to discloses wherein said thermal dissipation termination comprises at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum.  

An ‘842 discloses forming the external conductive layers from at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum ([0045]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external conductive layers including the thermal dissipation terminations of Asakura using a material as taught by An ‘842 to ensure good electrical and thermal conductivity.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 22, 
Asakura fails to discloses wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these.  

An ‘842 wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0039]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric of Asakura using a material as taught by An ‘842 to provide a desired capacitance.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 25, 
Asakura discloses a heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]) wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.   Asakura fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes and wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes and between coplanar said inner electrodes.  

However, Asakura  discloses that the thickness of the thermal dissipation layer is a result effective variable, particularly for efficient heat release ([0015]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Asakura such that the thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes to allow for efficient heat release while also maintaining a small size in the thickness direction, as taught by Asakura.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

An ‘842 discloses wherein said thermal dissipation layer (129 and/or 129’ – fig. 4 & 7; [0082]) is coplanar with and between coplanar said inner electrodes (121/122 and/or 121’1222’ – fig. 4 & 7; [0080]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 26, 
The combination further discloses comprising multiple thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 27, 
The combination further discloses wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 1-4 of Asakura and fig. 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 28, 
The combination further discloses wherein said dielectric is between said adjacent thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 29, 
Asakura fails to discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers.  

An ‘842 discloses wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 7).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 30, 
The combination further discloses wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 1-4 of Asakura and fig. 4 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 31, 
The combination further discloses wherein said thermal dissipation is external to said capacitive couple (fig. 4 & 7 of An ‘842 – uppermost 129).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 32, 
The combination further discloses wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 33, 
The combination further discloses wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4 of Asakura and fig. 4 & 7 of An ‘842).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner electrodes of Asakura to have a design structure as taught by An ‘842 to obtain a capacitor with high voltage characteristics.  

In regards to claim 36, 
Asakura further discloses further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 37, 
Asakura further discloses wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  

In regards to claim 38, 
Asakura further discloses wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 39, 
Asakura further discloses further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 40, 
Asakura further discloses wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

In regards to claim 43, 
Asakura fails to discloses wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum.  

An ‘842 discloses forming the inner conductive layers from at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0051]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner conductive layers including the thermal dissipation layer of Asakura using a material as taught by An ‘842 to ensure good electrical and thermal conductivity.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
  
In regards to claim 44, 
Asakura fails to discloses wherein said thermal dissipation termination comprises at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum.  

An ‘842 discloses forming the external conductive layers from at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum ([0045]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the external conductive layers including the thermal dissipation terminations of Asakura using a material as taught by An ‘842 to ensure good electrical and thermal conductivity.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 45, 
Asakura fails to discloses wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these.  

An ‘842 wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0039]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dielectric of Asakura using a material as taught by An ‘842 to provide a desired capacitance.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 18-19 & 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and An ‘842 as applied to claims 1, 17, 25, & 40 above, and further in view of Hwang et al. (US 2017/0260046).
In regards to claim 18 & 41, 
Asakura as modified by An ‘842 fails to explicitly disclose wherein said thermal conductive termination is an insulator.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of fig. 2 of Asakura as modified by An ‘842 with an aluminum nitride layer as taught by Kuroda ‘272 thus having the electrically insulative aluminum nitride constitute the thermal conductive termination to obtain a capacitor which can easily separate from a mounting nozzle. 

In regards to claim 19 & 42, 
Asakura as modified by An ‘842 fails to explicitly disclose further comprising a coating.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of Asakura as modified by An ‘842 with an aluminum nitride layer as taught by Kuroda ‘272 to obtain a capacitor which can easily separate from a mounting nozzle. 

Claim(s) 23 & 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and An ‘842 as applied to claims 11 & 25 above, and further in view of JP2015162648A hereafter referred to as Kenji.
In regards to claim 23, 
Asakura as modified by An ‘842 discloses the heat dissipating capacitor of claim 1 (see rejection of claim 1 above).  Asakura as modified by An ‘842 fails to explicitly disclose an electronic device comprising a substrate comprising active traces (and a thermal dissipation trace wherein the active traces are in electrical contact with said external termination.  

Kenji further discloses an electronic device comprising a substrate (ED – fig. 5-6; [0034]) comprising active traces (L1 & L3 – fig. 5-6; [0035]) and a thermal dissipation trace (L2– fig. 5-6; [0035]) wherein the active traces are in electrical contact with said external termination of a capacitor (fig. 5-6).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to mount the capacitor of Asakura as modified by An ‘842 to a substrate as taught by Kenji to obtain a circuit for use in an electronic component. 

In regards to claim 46, 
Asakura as modified by An ‘842 discloses the heat dissipating capacitor of claim 25 (see rejection of claim 25 above).  Asakura as modified by An ‘842 fails to explicitly disclose an electronic device comprising a substrate comprising active traces (and a thermal dissipation trace wherein the active traces are in electrical contact with said external termination.  

Kenji further discloses an electronic device comprising a substrate (ED – fig. 5-6; [0034]) comprising active traces (L1 & L3 – fig. 5-6; [0035]) and a thermal dissipation trace (L2– fig. 5-6; [0035]) wherein the active traces are in electrical contact with said external termination of a capacitor (fig. 5-6).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to mount the capacitor of Asakura as modified by An ‘842 to a substrate as taught by Kenji to obtain a circuit for use in an electronic component. 

Claim(s) 24 & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and An ‘842 as applied to claims 1 & 25 above, and further in view of Miller et al. (US 2017/0169956).
In regards to claim 24,
Asakura as modified by An ‘842 discloses said heat dissipating capacitor of claim 1 (see above rejection of claim 1).  Asakura as modified by An ‘842 fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 1.

Miller ‘956 discloses  a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as modified by An ‘842 as taught by Miller ‘956 to obtain a desired capacitance. 

In regards to claim 47,
Asakura as modified by An ‘842 discloses said heat dissipating capacitor of claim 25 (see above rejection of claim 25).  Asakura as modified by An ‘842 fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 25.

Miller ‘956 discloses a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as modified by An ‘842 as taught by Miller ‘956 to obtain a desired capacitance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,283,267 – fig. 2			US 9,318,263 – fig. 7
US 9,490,068 – fig. 2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848